     8:20-cv-00194-RMG        Date Filed 09/18/20    Entry Number 36       Page 1 of 3




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE DISTRICT OF SOUTH CAROLINA
                       ANDERSON/GREENWOOD DIVISION

 Keaston Dahja Kinard,                        ) C/A No. 8:20-cv-00194-RMG-JDA
                                              )
                                 Plaintiff,   )
                                              )
                    v.                        )   REPORT AND RECOMMENDATION
                                              )        OF MAGISTRATE JUDGE
 Captain Megan Toth,                          )
                                              )
                             Defendant.       )


       Plaintiff brought this action seeking relief pursuant to 42 U.S.C. § 1983. [Doc. 1

(Complaint); see also Doc. 11 (Amended Complaint).] On July 13, 2020, Defendant filed

a motion for summary judgment. [Doc. 29.] By Order of this Court issued the next day,

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), Plaintiff was advised of

the summary judgment/dismissal procedure and the possible consequences if he failed to

respond adequately. [Doc. 30.] Despite this explanation, Plaintiff elected not to respond

to the motion.

       As Plaintiff is proceeding pro se, the Court filed an Order on August 21, 2020, giving

Plaintiff through September 10, 2020, to respond to the summary judgment motion.

[Doc. 33.] Plaintiff was specifically advised that if he failed to respond, this action would

be dismissed for failure to prosecute. [Id.] However, Plaintiff has not filed any response.

       Based on the foregoing, it appears Plaintiff no longer wishes to pursue this action.

“The Federal Rules of Civil Procedure recognize that courts must have the authority to

control litigation before them, and this authority includes the power to order dismissal of

an action for failure to comply with court orders.” Ballard v. Carlson, 882 F.2d 93, 95 (4th
     8:20-cv-00194-RMG         Date Filed 09/18/20     Entry Number 36       Page 2 of 3




Cir. 1989) (citing Fed. R. Civ. P. 41(b)). “Federal courts possess an inherent authority to

dismiss cases with prejudice sua sponte.” Gantt v. Md. Div. of Corr., 894 F. Supp. 226,

229 (D. Md. 1995) (citing Link v. Wabash R. Co., 370 U.S. 626 (1962); White v. Raymark

Indus., 783 F.2d 1175 (4th Cir. 1986); Zaczek v. Fauquier Cty., 764 F. Supp. 1071, 1074

(E.D. Va.1991)).

       The Fourth Circuit, in Davis v. Williams, recognizing that dismissal with prejudice is

a harsh sanction that should not be invoked lightly, set forth four factors for determining

whether Rule 41(b) dismissal is appropriate:

       (1) the degree of personal responsibility on the part of the plaintiff;

       (2) the amount of prejudice to the defendant caused by the delay;

       (3) the presence or absence of a drawn out history of deliberately proceeding in a
       dilatory fashion; and

       (4) the effectiveness of sanctions less drastic than dismissal.

588 F.2d 69, 70 (4th Cir. 1978) (citing McCargo v. Hedrick, 545 F.2d 393, 396 (4th Cir.

1976)). Subsequently, however, the Fourth Circuit noted that “the four factors . . . are not

a rigid four-pronged test,” and whether to dismiss depends on the particular circumstances

of the case. Ballard, 882 F.2d at 95. For example, in Ballard, the court reasoned that “the

Magistrate’s explicit warning that a recommendation of dismissal would result from failure

to obey his order is a critical fact that distinguishes this case from those cited by appellant.

. . . In view of the warning, the district court had little alternative to dismissal. Any other

course would have placed the credibility of the court in doubt and invited abuse.” Id. at

95–96.


                                               2
     8:20-cv-00194-RMG         Date Filed 09/18/20     Entry Number 36       Page 3 of 3




       At this point, Plaintiff has twice allowed the deadlines to pass without filing his

response. Because Plaintiff is proceeding pro se, he is personally responsible for this

failure. In this Court’s last Order extending the response deadline, the Court clearly stated

that if he failed to file his response, this action would be dismissed for failure to prosecute.

Still, Plaintiff failed to file his response by that deadline. Because Plaintiff has already

ignored Court Orders and deadlines, the Court concludes that sanctions less drastic than

dismissal would not be effective.

       Wherefore, based upon the foregoing, the Court recommends the case be

DISMISSED pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO RECOMMENDED.

                                            s/Jacquelyn D. Austin
                                            United States Magistrate Judge

September 18, 2020
Greenville, South Carolina




                                               3
